DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the preliminary amendment filed on 1/13/2022, wherein:
Claims 1-20 are currently pending; and
Claims 1, 12, and 18 have been amended. 
Election/Restrictions
In view of the amendments filed on 1/13/2022, the independent claims have been amended to obviate the restriction requirement mailed on 1/7/2022. As such the restriction requirement is hereby withdrawn and claims 1-20 will be presently examined. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the connection between the power source (e.g. batteries 34 in Fig. 2) and the piezoelectric actuator in claims 1 and 18 (it is suggested that Fig. 12 be amended to include the power supply coupled to the elements of the UAV); the method steps of claims 18-20 (e.g. a flowchart) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The Abstract presently describes enhanced maneuverability of the UAV achieved by the structure thereof. Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
As such, the aforementioned section should be removed from the Abstract. 
Claim Objections
Claims(s) 1, 7, and 12 is/are not in compliance with MPEP 608.01(m) which states: "Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.750)." 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:Claims 8 and 16:
“a bimorph support device that adjustably retains a portion of the piezoelectric actuator” - While the term “device” has been found to be a generic placeholder that invokes 35 USC 112(f) - See Williamson v. Citrix (Fed. Cir. 2015), the placeholder is preceded by the term “bimorph support” but this term does not convey any structural modifier. The placeholder is also coupled to the function of adjustably retaining a portion of the piezoelectric actuator. However, the claims recite that the device comprises a mounting block, a first flexural hinge, and a flexible clip which appear to be sufficient structure for performing the recited function.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claim 12 has been amended, in the preliminary amendment filed on 1/13/2022, to recite a computer system comprises “first and second electronic thrust vectoring controllers configured to control respective amounts of electric power supplied to the piezoelectric actuators of the first and second propulsion units.” In the original disclosure filed on 3/20/2019, the disclosure appears to only include a singular thrust vectoring controller labelled 16 in Fig. 12 which is connected to the flight controller, 12, each actuator, 22, and each flap, 24. As such, the recitation that there are two separate thrust vectoring controllers which each control a respective actuator of each propulsor appears to be impermissible new matter. 
Claims 13-17 draw dependency from independent claim 12 and incorporate the impermissible new matter of the parent claim. Each is rejected for at least the same rationale outlined above with respect to claim 12.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 12, and 18 each recite “a piezoelectric actuator operatively coupled to the flap and configured to drive movement of the flap by flexing in response to receipt of electric power.” From a review of the originally filed disclosure, the actuator is depicted in the figures as reference character 50 in Figs. 6A-9 and is described on page 13, line 23-page 15, line 16. It is stated in the following selections (emphasis added) from the aforementioned section that: 
One end of the piezoelectric bimorph actuator 50 is adjustably retained by a bimorph support device 52. The bimorph support device 52 is affixed to the adapter 40. The other end of the piezoelectric bimorph actuator 50 is mechanically coupled to the flap rotation shaft 28 in a manner such that displacement of the other end of the piezoelectric bimorph actuator 50 is converted into rotation of the thrust vectoring flap 24.
Piezoelectric actuators include a piezoelectric element having a first side and an opposed second side, a first metallic electrode deposited on the first side, and a second metallic electrode deposited on the second side. The metallic electrodes provide a mechanism by which the electric potential may be applied to the piezoelectric element, and the piezoelectric element deforms (e.g., bends) upon application of the electric potential.” 
“The piezoelectric bimorph actuator 50 seen in FIGS. 6A and 6B is fabricated by laminating two thin beams or plates (not shown in the drawings) of a piezoelectric ceramic material (e.g., lead zirconate titanate) to opposite sides of a first metallic electrode and then depositing respective metallic electrodes on the opposing surfaces of the laminated beam or plate. The result is a bimorph actuator consisting of two independent flat piezoelectric elements, stacked on top of each other. By driving one element to expand while driving the other element to contract, the beam or plate is forced to bend, producing an output force and an out-of-plane displacement. While one end of the piezoelectric bimorph actuator 50 is adjustably retained, the other end of the activated piezoelectric bimorph actuator 50 displaces in a direction normal to the plane of the free end, thereby causing the thrust vectoring flap 24 to rotate. The direction in which the thrust vectoring flap 24 rotates is dependent on the direction in which the piezoelectric bimorph actuator 50 displaces, which direction in turn is dependent on the polarity of the DC voltage applied.
FIG. 7 is a diagram representing a magnified three-dimensional view of the portions of the electric ducted fan depicted in FIG. 6B, including the mechanism which converts displacement of one end of the piezoelectric bimorph actuator 50 into rotation of the thrust vectoring flap 24. The displacement-to-rotation conversion mechanism includes a bell crank 42, which is attached to one end of the flap rotation shaft 28. In one proposed implementation, the bell crank 42 has a circular cylinder bore having an inner diameter, while the portion of the flap rotation shaft 28 that is affixed in the circular cylinder bore of the bell crank 42 has an outer diameter slightly less than the inner diameter of the circular cylinder bore. The bell crank 42 has an arm 44 attached at a right angle relative to the flap rotation shaft 28 by which reciprocating motion of the distal end of the arm 44 is converted into rotation of the flap rotation shaft 28.

Based upon the aforementioned disclosure, the flexing of the actuator in and of itself does not appear to be sufficient to drive pivoting of the flap as claimed. It appears as though the means for constraining the first end (i.e. the support device 52) of the actuator and the means for converting the displacement of the second end of the actuator, which is displaced out of plane, to rotation of the flap (i.e. at least a bell crank 42 and perhaps also the connecting rod 46 - Applicant should confirm) is necessary for “operatively coupling” the actuator to the flap as claimed. Claims 1, 12, and 18 are therefore rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the means for operatively coupling the actuator between the flap and the ducted fan to effect the claimed functions (e.g. at least the bell crank and support device).
Claims 2-11, 13-17, and 19-20 draw dependency from independent claims 1, 12, and 18 respectively. Each of claims 2-11, 13-17, and 19-20 is rejected for at least the same rationale outlined above with respect to claims 1, 12, and 18 for failure to overcome the same. It is noted that while the aforementioned bell crank is recited in claim 3 and the support device in claim 8, for example, there is no claim which appears to recite all the elements which appear to be required in a single combination. 
Claim 4 recites the limitation “an adapter configured to couple the ducted fan to a wing of an unmanned aerial vehicle and further configured to have a recess.” The term “adapter” appears to be a generic placeholder that invokes 35 USC 112(f) as it conveys no specific structure and is not preceded by a structural modifier. The placeholder is also coupled by the linking phrase “configured to” to the function of coupling the ducted fan to a wing of a UAV and further configured to have a recess, wherein sufficient structure for performing the recited functions is lacking. A review of the disclosure indicates that the adapter is illustrated in Figures 4, 6A, 6B, 7, 9, 10, and 11 as reference character 40 and appears to be some sort of aerodynamically shaped standoff/pylon with a hollow interior. The specification merely states that the adapter is formed from a rigid, molded plastic material and some structural relationships of other elements with the standoff but not what the standoff itself comprises. The written description therefore fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Presently, the disclosure appears to be devoid of any specific structure that performs the function in the claim as what a “adapter” is, has not been clearly outlined Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 12 recites a power source connected to provide electric power to the computer system in lines 8-9. In lines 19-27 of claim 12, it is recited that the piezoelectric actuators flex “in response to receipt of electric power from the power source” and that the computer system is “configured to control respective amounts of electric power supplied to the piezoelectric actuators.” However, there is no recitation that the power source is connected to the actuators as in claims 1 and 18. Claim 12 is therefore rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the power source being connected to the actuators such that the source can supply power thereto and the computer system can control the amount of power supplied. 
Claims 13-17 draw dependency from independent claim 12 and incorporate the indefiniteness thereof. Each of claims 13-17 is rejected for at least the same rationale outlined above with respect to claim 12 for failure to overcome the same. 
Claim 18 recites “A method for adjusting an attitude of an unmanned aerial vehicle using the propulsion system as recited in claim 1.” The italicized portion of the claim is interpreted to be an intended usage of the method. Further, a review of the body of the claim contains no recitation of any aircraft structure. It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). Currently, it is unclear if an unmanned aerial vehicle having at least one propulsion system in claim 1 is being provided and if so, it is unclear how the attitude thereof is effected by flap deflection. The metes and bounds of the method are therefore unclear because how the attitude is adjusted is not made clear (e.g. the UAV could be a tethered craft without propulsion and a ground based propulsion system supplies a lifting force on the UAV to effect its attitude). It is suggested that claim 18 have its dependency amended to claim 12 which positively recites the UAV and then a wherein clause be provided to tie the pivoting of the flap to effect the airflow at the outlet thereby effecting the attitude of the aircraft. Alternatively, a step of providing a UAV with the propulsion system of claim 1 with a similar wherein clause would also be suitable. 
Claims 19 and 20 draw dependency from independent claim 18 and incorporate the indefiniteness thereof. Each of claims 19 and 20 is rejected for at least the same rationale outlined above with respect to claim 18 for failure to overcome the same. 
Allowable Subject Matter
Applicant is invited to contact Examiner after review of the present office action to discuss placing the present application in condition for allowance. It appears as though incorporating the limitations of claims 3 and 8 into claims 1, 12, and 18, as well as correcting any other issues outlined above, would place the present application in condition for allowance.
It is noted that while blown/thrust vectoring flaps which pivot/rotate with respect to a propulsion unit outlet and piezoelectric actuators are well-known in the aerospace art, the present application appears to be novel in the use of the bimorph/bistable actuator to effect a pivoting or rotation of a blown flap. The prior art appears to be best exemplified by US 9038942 to Sreetharan et al. and US 8191826 to Daynes et al. The former teaches a piezoelectric actuator coupled to flaps for driving oscillation thereof does not contemplate rotation of a flap or the use of such an actuator to drive a blown/thrust vectoring flap system. The latter teaches a bistable flap which changes the position of a flap and the airflow passing over it via a piezoelectric actuator, which could be substituted for a generic blown flap, however there is no rotation or pivoting of the flap and the actuator morphs the outer skin of the flap itself. It therefore appears as though there would be impermissible hindsight of the present application to construct a system as is shown in Figure 8 specifically. Additionally, it would appear to be beyond a simple substitution of parts to replace known rotating/pivoting blown/thrust vectoring flap actuators with the claimed piezoelectric actuator as the means for supporting and means for converting displacement to rotation would have to be completely redesigned as compared to a conventional electromechanical servomechanism, powered hinge, or hydraulic piston systems which are typical in the art. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Note documents listed on attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FABULA whose telephone number is (571)270-7772. The examiner can normally be reached Monday - Friday 9:30AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN Q DINH can be reached on 5712726899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael A. Fabula/Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647